Citation Nr: 9929018	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from September 9, 1991 to September 2, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss from September 3, 1998.  

3.  Entitlement to an effective date earlier than 
September 3, 1998 for a 40 percent evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
January 1972.  This appeal arises from a December 1997 rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which effectuated 
a November 1997 Board of Veterans' Appeals (Board) decision 
granting service connection for bilateral hearing loss.  A 
noncompensable evaluation was assigned, effective 
September 9, 1991, the date of the initial claim.  

In December 1997, the veteran filed a notice of disagreement 
(NOD) to the noncompensable evaluation and the current claim 
ensued.  By rating decision of January 1999, a 40 percent 
evaluation for bilateral defective hearing was granted, 
effective September 3, 1998.  The veteran disagreed with the 
effective date of the 40 percent evaluation and that claim is 
also before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The report of a December 1991 examination conducted for 
VA purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 46 decibels in the right ear 
and 43 decibels in the left ear, with speech recognition 
ability of 76 percent in the right ear and 82 percent in the 
left ear.  This corresponds to a level III hearing acuity in 
the right and left ears.  

3.  The report of a September 1996 examination conducted for 
VA purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 54 decibels in the right ear 
and 49 decibels in the left ear, with speech recognition 
ability of 86 percent in the right ear and 88 percent in the 
left ear.  This corresponds to a level II hearing acuity in 
the right and left ears.

4.  The report of a September 1998 examination conducted for 
VA purposes revealed an average pure tone threshold at 1000, 
2000, 3000, and 4000 hertz of 62.5 decibels in the right ear 
and 62.5 decibels in the left ear, with speech recognition 
ability of 52 percent in the right ear and 44 percent in the 
left ear.  This corresponds to a level VII hearing acuity in 
the right ear and level VIII in the left ear.

5.  Prior to September 3, 1998, the veteran had bilateral 
hearing productive of no more than level III hearing acuity, 
bilaterally.

6.  As of September 3, 1998, the veteran had bilateral 
hearing productive of level VII hearing acuity in the right 
ear and level VIII in the left ear.  

7.  The veteran filed a claim for bilateral hearing loss in 
September 1991.

8.  A Board decision of November 1997 granted service 
connection for bilateral hearing loss.  

9.  A rating decision of December 1997, effectuated the 
November 1997 Board decision and granted a noncompensable 
evaluation effective September 9, 1991, the date of the 
claim.  

10.  The veteran underwent a VA audiology examination in 
September 1998.  

11.  By rating decision of January 1999, the evaluation for 
bilateral hearing loss was increased to 40 percent, effective 
September 3, 1998, the date of the VA audiology examination.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to September 3, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.85, Diagnostic Code 6100 (1998).  

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss from September 3, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.85, Diagnostic Code 6100 (1998).  

3.  An effective date earlier than September 3, 1998, for a 
40 percent evaluation for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased evaluation for bilateral hearing loss

At the outset, it is important to note that the veteran's 
claim for an evaluation in excess of 40 percent for bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  In this case, the veteran has asserted 
that his bilateral hearing loss is more severe than currently 
evaluated; thus, his claim for an increase is well grounded.  
The Board also is satisfied that all relevant facts have been 
properly developed.  The veteran has undergone VA examination 
in December 1991, September 1996 and September 1998.  He 
provided personal hearing testimony before a hearing officer 
at the RO in July 1998.  The record is now complete; there is 
no further obligation to assist the veteran in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In a decision of the Board in November 1997, service 
connection for bilateral hearing loss was granted.  The RO 
effectuated the Board's decision by a rating decision of 
December 1997.  A noncompensable evaluation was awarded, 
effective September 9, 1991, the date of the claim.  The 
veteran disagreed with the noncompensable evaluation in a 
notice of disagreement (NOD) of the same month.  A personal 
hearing was held before the hearing officer at the RO in 
July 1998.  By rating decision of January 1999,  the 
veteran's disability evaluation for bilateral hearing loss 
was increased from noncompensable to 40 percent, effective 
September 3, 1998, the date of his most recent VA audiology 
examination.  The RO has considered all of the evidence of 
record discussed in Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Court's decision in Fenderson distinguished between a 
veteran's dissatisfaction with the initial rating assigned 
following the grant of service connection, and a claim for an 
increased rating for a service-connected condition.  The 
Court discussed that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Court also reiterated that on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  The Court also made clear 
that its holding in Francisco v. Brown, 7 Vet.App. 55, 58 
(1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Since the veteran was initially awarded a 
noncompensable evaluation for service connection for 
bilateral hearing loss, effective September 9, 1991, and he 
filed a notice of disagreement (NOD) to the noncompensable 
evaluation and because his 40 percent evaluation for 
bilateral hearing loss was not effective until 
September 3, 1998, the date of a VA audiology examination, it 
is necessary to evaluate this claim via staged ratings.  

The RO has reviewed the claims folder and any additional 
medical evidence presented, including the reevaluation of the 
veteran's bilateral hearing loss via the September 1998 VA 
examination.  The veteran asserts that a noncompensable 
evaluation was not appropriate in 1991 and although a 
40 percent evaluation for bilateral hearing loss is presently 
in effect, it is not the maximum benefit allowed by law and 
regulation; therefore, this claim remains in controversy.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The U.S. Court of 
Appeals for Veterans Claims has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per 
curiam order), holding that, although certain new rating 
criteria became effective after the appellant filed his 
appeal with the Court, VA and the Court are required to apply 
the amendments to the extent that they are more favorable to 
the claimant than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss and, 
therefore, would not have been applied by the RO in making 
its determination.  In view of that, the Board must consider 
whether or not the veteran would be prejudiced if the Board 
were to proceed with appellate consideration of the claim 
without first giving the RO the opportunity to consider the 
new regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to an increased 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, they only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for  improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  As indicated 
above, this is based upon impairment of hearing as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1000, 2000, 3000, 
and 4000 hertz.  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. § 4.85 and Diagnostic Code 6100.  The specific 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).   

In this case, the veteran was originally awarded service 
connection for bilateral hearing loss by the Board in 
November 1997.  A December 1997 rating decision originally 
established a noncompensable evaluation for the disability, 
effective September 1991.  This decision was based upon a 
review of the medical evidence and linking the veteran's 
current hearing loss with noise exposure during his combat 
service.  

The veteran underwent a VA audiology examination conducted 
for VA purposes in December 1991.  This examination revealed 
an average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz of 46 decibels in the right ear and 43 decibels in the 
left ear, with speech recognition ability of 76 percent in 
the right ear and 82 percent in the left ear.  This 
corresponds to a level III hearing acuity in the right and 
left ears, pursuant to the Rating Schedule.  

The veteran was examined for VA purposes again in 
September 1996.  This audiology report revealed an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz of 54 
decibels in the right ear and 49 decibels in the left ear, 
with speech recognition ability of 86 percent in the right 
ear and 88 percent in the left ear.  This corresponds to a 
level II hearing acuity in the right and left ears, pursuant 
to the Rating Schedule.  

The veteran provided personal hearing testimony before a 
hearing officer at the RO in July 1998.  He testified that he 
was unable to hear his telephone ring in his truck at work 
and he therefore had to place it on vibrator in order to 
respond to his job.  He also related that he was unable to 
hear his wife calling him and he required the volume 
extremely high on the television in order to hear it.  
Further, he testified that he was unable to hear his pastor 
at church and that his ears hurt when there is clapping by 
the church choir.  

Pursuant to the personal hearing, the veteran was examined 
for VA purposes again in September 1998.  This audiology 
report revealed an average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz of 62.5 decibels in the right ear and 
62.5 decibels in the left ear, with speech recognition 
ability of 52 percent in the right ear and 44 percent in the 
left ear.  This corresponds to a level VII hearing acuity in 
the right ear and level VIII in the left ear.  

Prior to September 3, 1998, the veteran underwent two VA 
audiology examinations.  Neither the December 1991 nor the 
September 1996 VA audiology examinations showed hearing 
acuity at levels any higher than level III, which warrant a 
noncompensable evaluation.  As a result, a compensable 
evaluation was not warranted prior to September 3, 1998.  

As of September 3, 1998, the veteran's VA audiology 
examination showed hearing acuity which corresponded to a 
level VII hearing acuity in the right ear and level VIII in 
the left ear.  These levels of hearing acuity are productive 
of 40 percent and no more.  Under these circumstances, there 
is no basis for assignment of a higher evaluation.  
Accordingly, the veteran's appeal must be denied.  

In reaching this conclusion, the Board also notes that the 
veteran submitted the report of a private audiology 
examination conducted in August 1995.  This report does not 
reflect that a Maryland CNC controlled speech discrimination 
test was conducted; therefore, it is not possible to use the 
findings from this evaluation in determining the level of 
impairment of auditory acuity for VA purposes prior to 
September 3, 1998.  

Finally, the Board has considered the testimony provided by 
the veteran at his July 1998 personal hearing and the 
contentions he has set forth in that testimony and in other 
correspondence.  However, the Board is obligated to implement 
the law and regulations as they have been set forth.  The 
assignment of a specific disability evaluation for hearing 
loss is achieved by a rather simple mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  Based on the 
foregoing, a compensable evaluation from September 9, 1991 to 
September 2, 1998 and an evaluation in excess of 40 percent 
since September 3, 1998 are not warranted.  

Earlier Effective Date

The veteran asserts that an effective date earlier than 
September 3, 1998, is warranted for his 40 percent evaluation 
for bilateral hearing loss.  He believes that he should be 
awarded the 40 percent evaluation back to at least 
November 1997, the date of the Board decision to grant 
service connection for bilateral hearing loss.  

As previously stated, the veteran filed an initial claim of 
service connection in September 1991.  An initial audiology 
examination rendered by VA in December 1991 provided findings 
that correspond to a level III hearing acuity in the right 
and left ears.  Level III findings warrant a noncompensable 
evaluation.  

The next VA audiology examination was rendered in September 
1996.  This examination provided findings that correspond to 
a level II hearing acuity in the right and left ear.  Level 
II findings warrant no more that a noncompensable evaluation.  

Service connection was granted by the Board in November 1997.  
VA examination rendered after the grant of service connection 
occurred in September 1998.  These audiology findings 
correspond to a level VII hearing acuity in the right ear and 
level VIII in the left ear, warranting no more than a 
40 percent evaluation.  

Under applicable criteria, the effective date for direct 
service connection shall be the day following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i)(o)(2).  

As a result of the Board decision of November 1997, and the 
subsequent December 1997 RO decision which implemented the 
Board findings, the veteran was granted service connection 
for bilateral hearing loss, effective September 9, 1991, the 
date of claim.  Since the veteran did not file an initial 
claim for service connection for bilateral hearing loss 
within one year of his 1972 discharge, the effective date for 
service connection is the date of claim or when entitlement 
arose, whichever is later.  In this case, bilateral hearing 
loss attributable to service was first shown in 1995 via 
private audiology testing and a private doctor's statement.  
This private evidence was received by VA September 27, 1995.  
Since September 27, 1995, is the later date, this is the 
correct effective date.  The RO, apparently resolving all 
doubt in the veteran's favor, established the effective date 
as the date of his initial claim of September 9, 1991.  The 
Board will not depart from the RO's determination in that 
regard. 

As previously stated, at no time were the veteran's VA 
audiology findings sufficient to warrant a compensable 
evaluation prior to the VA audiology examination of 
September 3, 1998.  Those findings were commensurate with a 
40 percent evaluation and no more.  As previously expressed, 
the specific disability evaluation for hearing loss is 
achieved by a mechanical application of the Rating Schedule 
to the numeric designations assigned, after audiometric 
evaluations are rendered.  Although the veteran believes that 
he should receive a 40 percent evaluation effective no later 
than the date of the Board decision in November 1997, the 
earliest date that the veteran warranted a 40 percent 
evaluation for bilateral hearing loss was September 3, 1998, 
the initial date that a 40 percent evaluation was 
ascertainable by the medical evidence of record that an 
increase in his bilateral hearing loss disability occurred.  
This was a case of an initial rating and staged ratings were 
necessary because the medical evidence showed an increase in 
disability during the initial rating period but not prior to 
the September 3, 1998 audiology examination.  See Fenderson.  
Therefore, an effective date earlier than September 3, 1998 
for a 40 percent evaluation for bilateral hearing loss is not 
warranted.  


ORDER

A compensable evaluation for the service-connected bilateral 
hearing loss prior to September 3, 1998, is denied.

An evaluation in excess of 40 percent for the service-
connected bilateral hearing loss as of September 3, 1998 is 
denied.

An effective date earlier than September 3, 1998, for a 
40 percent evaluation for bilateral hearing loss is denied.  



		
	BARBARA B. COPELAND  
	Member, Board of Veterans' Appeal

 

